Citation Nr: 0325533	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  99-01 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The appellant is the widow of the veteran who had active 
service from February 1960 to December 1960.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board previously issued a May 2000 decision in which it 
denied entitlement to service connection for the cause of the 
veteran's death.  The appellant appealed the Board's May 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon an Unopposed Motion for Remand 
and to Stay Further Proceedings by the Secretary of Veterans 
Affairs, issued an Order dated December 20, 2000, which 
vacated and remanded the Board's decision.

Evidence pertinent to the issues on appeal (medical extracts) 
was subsequently received at the Board in June 2001, with an 
appropriate waiver of the RO's initial consideration of this 
evidence, and the Board remanded the matter to the RO for 
further action as warranted under the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002), and for further evidentiary development.  

Upon return of this matter to the Board, the Board received 
additional private treatment records from the veteran's 
representative.  Based on its review of those records and a 
Department of Veterans Affairs (VA) medical opinion obtained 
in July 2002, the Board took steps to obtain a supplemental 
medical opinion based on the newly received evidence.

As indicated more fully below, the Board is once again 
required to remand the case.




REMAND

The Board has received a supplemental opinion from the July 
2002 VA medical examiner that was not previously considered 
by the regional office (RO).  This recently received evidence 
has been associated with the claims folder.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allowed the Board to consider additional evidence 
without having to remand the case to the Agency of Original 
Jurisdiction (RO) for initial consideration and without 
having to obtain the appellant's waiver.  Here, the claims 
folder does not contain a waiver of the RO's consideration of 
the additional medical evidence noted above.  Therefore, 
consistent with the applicable case law, the Board must 
remand the veteran's claim to the RO for a review as to 
whether all evidence needed to consider his claim has been 
obtained (and to conduct any additional Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA) notice and development as required), 
and for the issuance of a supplemental statement of the case 
(SSOC) regarding all evidence received since the August 2002 
SSOS. 

In light of the above, this matter is REMANDED for the 
following:

The claims folder should be reviewed to 
ensure that all VCAA notification and 
development, as required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002) 
and 38 C.F.R. § 3.159 (2002), have been 
taken for the claim.  The veteran and his 
representative should also be given an 
appropriate supplemental statement of the 
case.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


